DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claims 1 – 3 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (US 8,890,628) in view of Kawamura et al (US 2013/0101251) and further in view of Miyazaki et al (US 2014/0253794).

          Re claim 1, Nair teaches of a front-end module, comprising: a substrate (#101, Fig.1A – 1C, Col 3, Lines 49 – 67) comprising: a first connection member (Fig.1A – 1C, #110A, Col 4, Lines 39 – 65) having a first stack structure in which at least one first insulating layer (Fig.1A – 1C, dielectric, Col 4, Lines 50 – 65, claim 1 of Col 13, Lines 60 – 67 to Col 14, Lines 1 – 15) and at least one first wiring layer (Fig.1A – 1C, conductive lines, #112, Col 4, Lines 50 – 65) are alternately stacked; a second connection member (Fig.1A – 1C, #110B, Col 4, Lines 39 – 65) having a second stack structure in which at least one second insulating layer (Fig.1A – 1C, dielectric, Col 4, Lines 50 – 65, claim 1 of Page 18) and at least one second wiring layer are alternately stacked (Fig.1A – 1C, conductive lines, #112, Col 4, Lines 50 – 65); and a core member disposed between the first and second connection members (Fig.1A – 1C, #102, Col 3, Lines 63 – 67, Col 4, Lines 39 – 65); a radio-frequency component mounted on a first surface of the substrate and configured to amplify a main band of an input radio frequency (RF) signal (power amplifier, Col 5, Lines 12 – 29) or filter one or more bands outside the main band (band pass filter, 118A/118B, Fig.1A – 1C and Col 5, Lines 12 – 30); an inductor disposed on a first surface of the core member and electrically connected to the radio-frequency component (inductor, 118A/118B, Fig.1A – 1C and Col 5, Lines 12 – 30) and a conductive line (#112, Fig.1A – 1C) disposed on a second surface of the core member (#102, Fig.1A – 1C). However, Nair does not specifically teach of the conductive line being a ground plane, wherein the core member comprises a core insulating layer thicker than an insulating layer among the at least one first insulating layer and the at least one second insulating layer.
            Kawamura teaches of an internal conductive line being a ground plane (Abstract, Fig.4 and Paragraphs 0007 – 0008 and 0013). 
             Miyazaki teaches of a core member that comprises a core insulating layer (#11, Fig.2A – 2C, Paragraph 0026, 100 – 400μm) thicker than an insulating layer among the at least one first insulating layer and the at least one second insulating layer (#12 or #13 Fig.2A – 2C, Paragraph 0026, 30 – 90μm).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the conductor line disposed on the second surface of the core member be a ground plane to reduce an EMI and a noise level. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the core insulating layer to be thicker than the first or second insulating layer so as to successfully construct the package substrate by creating an opening to successfully fit the cavity in the core layer.

           Re claim 2, Nair, Kawamura and Miyazaki teach all the limitations of claim 1 as well as Nair teaches of wherein the ground plane (ground as taught by Kawamura) is disposed to overlap with at least a portion of the inductor in a normal direction of the first surface of the core member (conductive lines overlap with #118, Fig.1A – 1C).

           Re claim 3, Nair, Kawamura and Miyazaki teach all the limitations of claim 1 as well as Nair teaches of wherein the ground plane is electrically connected to the radio-frequency component (as shown in Fig.1A – 1C).

           Re claim 6, Nair teaches of further comprising a reactance component (capacitor/inductor, Col 5, Lines 15 – 20, passive devices, Col 9, Lines 10 – 15, #104, Fig.1A – 1C) electrically connected to the radio-frequency component (Fig.1A – 1C), wherein the core insulating layer forms a cavity (#105, Fig.1) in which the reactance component is disposed (Col 4, Lines 24 – 50). 

           Re claim 7, Nair teaches of wherein the substrate further comprises a third connection member (bottom 110A or top 110B, Fig.1A – 1C) disposed between the first connection member (top 110A or bottom 110B, Fig.1) and the core member (102, Fig.1A – 1C), and having a third stack structure in which at least one third insulating layer and at least one third wiring layer are alternately stacked (Fig.1A – 1C, dielectric, conductive lines, #112, Col 4, Lines 50 – 65), and wherein the core insulating layer and the third connection member surround the cavity (as shown in Fig.1A – 1C).

           Re claim 8, Nair teaches of wherein the substrate comprises a metal layer covering the cavity and disposed between the first and second connection members (metal layer, Col 3, Lines 20 – 35), and wherein at least a portion of the metal layer is disposed on one surface of the reactance component (as shown in Fig.1A – 1C).

          Claims 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nair, Kawamura and Miyazaki in view of Harada (US 2021/0006283).

           Re claim 4, Nair, Kawamura and Miyazaki teach all the limitations of claim 1 except of wherein the substrate is configured to receive a pre-amplified or pre-filtered RF signal through a second surface of the substrate and provide an amplified or filtered RF signal through the second surface of the substrate.
            Harada teaches of a substrate (Fig.4) configured to receive a pre-amplified or pre-filtered RF signal (#200, Fig.1) through a second surface of the substrate (#11, Fig.4) and provide an amplified or filtered RF signal through the second surface of the substrate (pre-amplified or pre-filtered RF signal to #2, Figures 1 and 4).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided an amplified or filtered RF signal through the second surface of the substrate so as to separate the transmit path from the receive path for reduced interference.

              Re claim 5, Nair, Kawamura, Miyazaki and Harada teach all the limitations of claim 4, as well as Harada teaches of further comprising a second radio-frequency component mounted on the second surface of the substrate (pre-amplified or pre-filtered RF signal to #2, Figures 1 and 4).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a second radio-frequency component mounted on the second surface of the substrate so as to separate the transmit path from the receive path for reduced interference.

          Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nair, Kawamura and Miyazaki in view of Wilson et al (US 2021/0313283).

           Re claim 9, Nair, Kawamura and Miyazaki teach all the limitations of claim 1 except of wherein a distance between the inductor and the ground plane is greater than 105 pm.
           Wilson teaches of an adequate distance between the inductor and the ground plane (Paragraph 0065).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an adequate distance between the inductor and the ground plane to prevent capacitive coupling and inductor Q reduction. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the distance between the inductor and the ground plane is greater than 105 pm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

           Re claim 10, Nair, Kawamura and Miyazaki teach all the limitations of claim 1 except of wherein a distance between the inductor and the ground plane is greater than 105 pm.
           Wilson teaches of an adequate distance between the inductor and the ground plane (Paragraph 0065).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an adequate distance between the inductor and the ground plane to prevent capacitive coupling and inductor Q reduction. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the distance between the inductor and the ground plane is about 147 pm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215

          Claims 11 – 13 and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nair in view of Miyazaki.

          Re claim 11, Nair teaches of a front-end module, comprising: a substrate (#101, Fig.1A – 1B, Col 3, Lines 49 – 67) comprising: a first connection member (Fig.1A – 1C, #110A, Col 4, Lines 39 – 65) having a first stack structure in which at least one first insulating layer (Fig.1A – 1C, dielectric, Col 4, Lines 50 – 65, claim 1 of Page 18) and at least one first wiring layer (Fig.1A – 1C, conductive lines, #112, Col 4, Lines 50 – 65) are alternately stacked; a second connection member (Fig.1A – 1C, #110B, Col 4, Lines 39 – 65) having a second stack structure in which at least one second insulating layer (Fig.1A – 1C, dielectric, Col 4, Lines 50 – 65, claim 1 of Page 18) and at least one second wiring layer are alternately stacked (Fig.1A – 1C, conductive lines, #112, Col 4, Lines 50 – 65); and a core member disposed between the first and second connection members (Fig.1A – 1C, #102, Col 3, Lines 63 – 67, Col 4, Lines 39 – 65); a radio-frequency component mounted on a first surface of the substrate and configured to amplify a main band of an input radio frequency (RF) signal (power amplifier, Col 5, Lines 12 – 29) or filter one or more bands outside the main band (band pass filter, 118A/118B, Fig.1A – 1C and Col 5, Lines 12 – 30); and a reactance component electrically connected to the radio-frequency component (capacitor/inductor, Col 5, Lines 15 – 20, passive devices, Col 9, Lines 10 – 15, #104, Fig.1A – 1C) and forms a cavity in which the reactance component is disposed (#105, Col 4, Lines 24 – 38). Nair does not specifically teach of the core member comprising a core insulating layer thicker than an insulating layer among the at least one first insulating layer and the at least one second insulating layer.
             Miyazaki teaches of a core member that comprises a core insulating layer (#11, Fig.2A – 2C, Paragraph 0026, 100 – 400μm) thicker than an insulating layer among the at least one first insulating layer and the at least one second insulating layer (#12 or #13 Fig.2A – 2C, Paragraph 0026, 30 – 90μm).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the core insulating layer to be thicker than the first or second insulating layer so as to successfully construct the package substrate by creating an opening to successfully fit the cavity in the core layer.

           Re claim 12, Nair teaches of wherein the substrate further comprises a third connection member disposed between the first connection member and the core member, and having a third stack structure in which at least one third insulating layer and at least one third wiring layer are alternately stacked, and wherein the core insulating layer and the third connection member surround the cavity (see claim 7).

           Re claim 13, Nair teaches of wherein the substrate further comprises a metal layer covering the cavity and disposed between the first and second connection members, and wherein at least a portion of the metal layer is disposed on one surface of the reactance component (see claim 8).

           Re claim 16, Nair teaches of further comprising a second reactance component electrically connected to the radio-frequency component, wherein the core insulating layer forms a second cavity in which the second reactance component is disposed (passive device, Col 5, Lines 59 – 67 to Col 6, Lines 12, #124, Fig.1C).

           Re claim 17, Nair teaches of further comprising an inductor disposed on a first surface of the core member and electrically connected to the radio-frequency component.
(inductor, 118A/118B, Fig.1A – 1C and Col 5, Lines 12 – 30).

          Claims 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nair and Miyazaki in view of Harada.

           Re claim 14, Nair and Miyazaki teach all the limitations of claim 11 except of wherein the substrate is configured to receive a pre-amplified or pre-filtered RF signal through a second surface of the substrate and provide an amplified or filtered RF signal through the second surface of the substrate.
            Harada teaches of a substrate (Fig.4) configured to receive a pre-amplified or pre-filtered RF signal (#200, Fig.1) through a second surface of the substrate (#11, Fig.4) and provide an amplified or filtered RF signal through the second surface of the substrate (pre-amplified or pre-filtered RF signal to #2, Figures 1 and 4).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided an amplified or filtered RF signal through the second surface of the substrate so as to separate the transmit path from the receive path.

              Re claim 15, Nair, Miyazaki and Harada teach all the limitations of claim 14, as well as Harada teaches of further comprising a second radio-frequency component mounted on the second surface of the substrate (pre-amplified or pre-filtered RF signal to #2, Figures 1 and 4).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a second radio-frequency component mounted on the second surface of the substrate so as to separate the transmit path from the receive path.

              Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nair and Miyazaki in view of Kawamura.

               Re claim 18, Nair and Miyazaki teach all the limitations of claim 14 as well as Nair teaches of a conductive line (#112, Fig.1) disposed on a second surface of the core member (#102, Fig.1). However, Nair and Miyazaki do not specifically teach of does not specifically teach of the conductive line being a ground plane.
            Kawamura teaches of an internal conductive line being a ground plane (Abstract, Fig.4 and Paragraphs 0007 – 0008 and 0013). 
              It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ground plane disposed on a second surface of the core member to reduce an EMI and a noise level.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633